Title: John Quincy Adams to Thomas Boylston Adams, 2 May 1797
From: Adams, John Quincy
To: Adams, Thomas Boylston


        
          My dear Brother.
          The Hague 2 May 1797.
        
        I am very much gratified to find by your favour of the 26th: that your Journey from Brussels was so pleasant, and that you are so well satisfied with what you had seen.— I shall request Messrs: Moliere to extend your credit with their correspondents at Paris.
        There is a Danish vessel going to Lisbon from Amsterdam in the course of three weeks or a month. I shall go to Amsterdam in a few days to ascertain whether it will be expedient to take passage in her.
        Your friend Parker is here for a few days. The Citizen Plenipotentiaire & our Tilly are sitting to him for their pictures.
        Your numerous friends here, always obligingly demand of your news. I go on in the usual stile, more and more dissatisfied with my solitude. No letters from America.
        Remember me particularly to my friends at Paris, and to Messrs:

d’Aranjo and Brito. Tell the latter that I shall be happy to take any commands for his Country. He mentioned before he went from here that he might have some.
        After the letter, which you will find I have written this morning to Mr: Pitcairn, you will not be sorry to see me come to a short conclusion with you, in the assurance of being your ever affectionate brother.
      